            Case 1:21-cv-00326-RP Document 24 Filed 05/12/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

BRANDON STANFORD LAI,                             §
      Plaintiff                                   §
                                                  §
v.                                                §
                                                  §        Case No. 1:21-cv-00326-RP-SH
STATE OF TEXAS and BASTROP                        §
MUNICIPAL COURT OF RECORD,                        §
       Defendants

                    ORDER AND REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE ROBERT PITMAN
        UNITED STATES DISTRICT JUDGE

     Before the Court are the following filings by Plaintiff Brandon Stanford Lai:

        •   Motion for In Camera Hearing (Dkt. 2);
        •   Special Original Bill of Complaint in Equity (Dkt. 3);
        •   Motion to Proceed In Forma Pauperis (Dkt. 4);
        •   Motion to Allow Plaintiff to Enter Courthouse with this Motion in Place of Photo
            Identifications (Dkt. 5);
        •   Motion for Permission to File Electronically and to Receive All Filings and Notices in
            this Cause to Email (Dkt. 6), all of the preceding filed April 14, 2021;
        •   Motion to be Filed Under Seal and to Terminate Trust and Wind Up Accounts, filed
            April 15, 2021 (Dkt. 8);
        •   Financial Affidavit in Support of Plaintiff’s Motion to Proceed In Forma Pauperis, filed
            April 19, 2021 (Dkt. 9);
        •   Motion for General Hearing and to Compel Defendants to Answer, filed April 23, 2021
            (Dkt. 10); and
        •   Ex Parte Application for Immediate Emergency Hearing within Seven Days and
            Settlement, filed May 3, 2021 (Dkt. 18).

The District Court referred this case to the undersigned Magistrate Judge for disposition and

Report and Recommendation, pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72,




                                                 1
          Case 1:21-cv-00326-RP Document 24 Filed 05/12/21 Page 2 of 5




and Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas.

                            I. Motion to Proceed In Forma Pauperis

   After reviewing Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and his Financial

Affidavit, the Court finds that Plaintiff is indigent. Accordingly, the Court HEREBY GRANTS

Plaintiff in forma pauperis status and ORDERS his Complaint to be filed without pre-payment of

fees or costs or giving security therefor, pursuant to 28 U.S.C. § 1915(a)(1) (Dkts. 4, 9). This

indigent status is granted subject to a later determination that the action should be dismissed if the

allegation of poverty is untrue or the action is found frivolous or malicious pursuant to 28 U.S.C.

§ 1915(e). Plaintiff is further advised that although he has been granted leave to proceed in forma

pauperis, a Court may, in its discretion, impose costs of court at the conclusion of this lawsuit, as

in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th Cir. 1994).

   The Court has conducted a review of the claims made in the Complaint under 28 U.S.C.

§ 1915(e) and recommends that Plaintiff’s claims should be dismissed. Therefore, service on

Defendants should be withheld pending the District Court’s review of these recommendations.

                          II. Section 1915(e)(2) Frivolousness Review

   A. Standard of Review

   Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under § 1915(e)(2). Pro se complaints are liberally

construed in favor of the plaintiff. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). A district court

may summarily dismiss a complaint filed in forma pauperis if it concludes that the action is

(1) frivolous or malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).



                                                  2
           Case 1:21-cv-00326-RP Document 24 Filed 05/12/21 Page 3 of 5




   Under § 1915(e)(2), a claim is frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 324-25 (1989); Talib v. Gilley, 138 F.3d 211, 213 (5th Cir.

1998). “A complaint lacks an arguable basis in law if it is based on an indisputably meritless legal

theory, such as if the complaint alleges the violation of a legal interest which clearly does not

exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (quoting Davis v. Scott, 157 F.3d

882, 889 (5th Cir. 1998)). A complaint lacks an arguable factual basis only if the facts alleged are

“clearly baseless,” a category encompassing “fanciful,” “fantastic,” and “delusional” allegations.

Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (citing Neitzke, 490 U.S. at 327-28).

   B. Plaintiff’s Complaint Should Be Dismissed under § 1915(e)(2)

   Plaintiff’s Civil Cover Sheet describes his lawsuit as: “An action for breach of trust,

misappropriation of trade secrets and commingling of trust funds” under 18 U.S.C. § 1835, a

provision of the Defend Trade Secrets Act (“DTSA”). Dkt. 3-2. Although Plaintiff’s Complaint

contains nonsensical and incomprehensible statements and allegations, it appears that Plaintiff

seeks to use the DTSA to have the Bastrop Municipal Court protect confidential information with

respect to a citation for speeding. See Dkt. 3 at 1 (stating that the alleged confidential information

relates to “Case Number 20210318 and Citation Number #E014632” and documents provided to

the “Bastrop Municipal Court of Record”); Dkt. 3-1 at 32, 53.

   Section 1835 of the DTSA grants federal courts the authority to “enter such orders and take

other such action as may be necessary and appropriate to preserve the confidentiality of trade

secrets” during litigation. It does not create a private cause of action.

   It is unclear whether Plaintiff attempts to state a claim under other provisions of the DTSA,

which contains both civil and criminal provisions, but if so, such a claim also fails. First, there is

no private right of action under the DTSA’s criminal provisions. See Vest Safety Med. Servs., LLC



                                                   3
          Case 1:21-cv-00326-RP Document 24 Filed 05/12/21 Page 4 of 5




v. Arbor Env’t, LLC, No. H-20-0812, 2020 WL 4003642, at *3 (S.D. Tex. July 15, 2020)

(dismissing claim under 18 U.S.C. § 1832); Auto-Opt Networks, Inc. v. GTL USA, Inc., No. 3:14-

CV-1252-D, 2014 WL 2719219, at *10 (N.D. Tex. June 16, 2014) (same).

    If Plaintiff seeks to invoke DTSA’s civil provision, 18 U.S.C. § 1836, he fails to state a claim

because he has not alleged facts showing that he owns a trade secret. Under the DTSA, a trade

secret is defined as information the owner has taken reasonable measures to keep secret and which

derives independent economic value from not being generally known or readily ascertainable

through proper means. TFC Partners, Inc. v. Stratton Amenities, LLC, No. 1:19-CV-58-RP, 2019

WL 369152, at *2 (W.D. Tex. Jan, 30, 2019). Plaintiff alleges that an officer’s body camera

recording and papers relating to his speeding citation are “trade secret information.” Dkt 3 at 1.

This subject matter does not constitute a trade secret, so the Complaint fails to state a civil claim

under the DTSA. See Evans v. Presidio Tr., No. 19-cv-08025-HSG, 2019 WL 11270441, at *2

(N.D. Cal. Dec. 23, 2019) (dismissing DTSA complaint for failure to state a claim because

allegations did not show existence of a trade secret).

    Because Plaintiff has failed to state a plausible claim for relief under Federal Rule of Civil

Procedure 12(b)(6), his Complaint should be dismissed as frivolous.1 The Complaint also is subject

to dismissal as frivolous because it is based on “fanciful” and “fantastic” allegations. See Denton,

504 U.S. at 32-33; Porter v. Governor of the State of Fla., 667 F. App’x 766, 767 (11th Cir. 2016)

(affirming dismissal as frivolous plaintiff’s claim under 18 U.S.C. § 1831 because allegations in

complaint were “fanciful, fantastic, irrational, and/or delusional”).




1
 Plaintiff has filed frivolous lawsuits in this Court before. Lai v. Mnuchin, Case No. 1:10-CV-533-RP
(W.D. Tex. July 27, 2020) (dismissed as frivolous).
                                                  4
          Case 1:21-cv-00326-RP Document 24 Filed 05/12/21 Page 5 of 5




                              III. Recommendation and Order

   Based on the foregoing, the undersigned (1) RECOMMENDS that the District Court

DISMISS Brandon Stanford Lai’s lawsuit as frivolous under 28 U.S.C. § 1915(e)(2), and

(2) hereby DISMISSES AS MOOT Plaintiff’s Motion for In Camera Hearing (Dkt. 2); Motion to

Allow Plaintiff to Enter Courthouse with this Motion in Place of Photo Identifications (Dkt. 5);

Motion for Permission to File Electronically and to Receive All Filings and Notices in this Cause

to Email (Dkt. 6); Motion to be Filed Under Seal and to Terminate Trust and Wind Up Accounts

(Dkt. 8); Motion for General Hearing and to Compel Defendants to Answer (Dkt. 10); and Ex

Parte Application for Immediate Emergency Hearing within Seven Days and Settlement (Dkt. 18).

                                        IV. Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on May 12, 2021.

                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE

                                               5
